Citation Nr: 0839651	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-00 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral interstitial 
fibrosis due to asbestos exposure. 
 

REPRESENTATION

Veteran represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran had active service in the Navy until July 1986, 
when he retired with more than 29 years of active service. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 RO rating decision that 
denied service connection for bilateral interstitial fibrosis 
due to asbestos exposure.  The Board notes that the rating 
decision and statements and of the case listed the issue as 
bilateral 'intestinal' fibrosis, rather than "interstitial" 
fibrosis.  However, review of the record clearly reveals the 
veteran is claiming a fibrosis disorder of his lungs, and 
that disorder was adjudicated by the RO.  Thus, the issue has 
been recharacterized on the cover page to correct the 
typographical error. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in January 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

Following certification to the Board, the actual pulmonary 
function report and graph was received at the Board.  
Although the report was not reviewed in the last supplement 
statement of the case, the pertinent findings on the 
documents were reported in the March 2008 VA examination 
report, which was considered by the RO.  Thus, the 
information is merely cumulative, and remand for RO 
consideration is not necessary.


FINDING OF FACT

The preponderance of the evidence indicates that bilateral 
interstitial fibrosis including as due to asbestos exposure 
is not shown to have been present in service, or at any time 
thereafter. 




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral interstitial fibrosis, to include as due to 
asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in June 2002, April 2003, and February 2007 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The 
February 2007 letter advised the veteran of the evidence 
needed to establish a disability rating and effective date.  
The claim was last readjudicated in April 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, and post service treatment records and examination 
reports.  Moreover, in a June 2008 correspondence, the 
veteran indicated that he had no other relevant information 
or evidence to submit to substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The veteran was an active 
participant in the claims process by submitting medical 
evidence and statements to support his claim.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).




II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When considering VA compensation claims, rating boards have 
the responsibility to ascertain whether or not military 
records demonstrate evidence of asbestos exposure in service, 
and to ensure that development is accomplished to ascertain 
whether or not there is preservice or post service 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases.  As always, the reasonable 
doubt doctrine is for consideration in such claims.  In 
McGinty, the United States Court of Appeals for Veterans 
Claims (Court) also indicated that, while the veteran, as a 
lay person, is not competent to testify as to the cause of 
his disease, he is competent to testify as to the facts of 
his asbestos exposure.  See McGinty v. Brown, 4 Vet. App. 
428, 432 (1993). 
 
The veteran seeks service connection for bilateral 
interstitial fibrosis due to asbestos exposure aboard ships 
in the Navy.  As noted above, he served on active duty in the 
Navy from June 1956 to June 1960 and from February 1961 to 
July 1986.  This included service aboard numerous ships 
including the USS Boxer, USS Daniel. A. Joy, USS John Paul 
Jones, USS Courtney, USS McCloy, and the USS Nimitz.  An 
April 1980 asbestos medical surveillance program report noted 
that the veteran indicated that he had not been exposed to 
asbestos during rip-out operations and that he had not worked 
regularly with asbestos or asbestos products prior to or 
during his Navy career. 
 
The veteran's service treatment records show no complaints, 
findings, or diagnoses of bilateral interstitial fibrosis or 
of asbestosis.  Such records do not show treatment for lung 
complaints.  However, a 1977 reenlistment examination 
indicates that there was radio-opacity in the left mid-lung 
field suggestive of an old calcified lesion with no pleural 
thickening noted.  The veteran's June 1982 and May 1985 
annual physical examinations indicate the veteran complained 
of shortness of breath.  A May 1983 report of a chest x-ray 
indicates that the veteran had no active pulmonary disease.  
The veteran's annual physical examination dated December 1985 
indicated that the veteran's Pulmonary Function Test (PFT) 
was normal but he again complained of shortness of breath.  
The Board additionally notes that the veteran's May 1986 
retirement report of medical history indicates he complained 
of shortness of breath at that time.  Service connection for 
a lung disorder was denied in February 1987. 
 
A March 2000 report from L.C.R., M.D., noted that a chest 
film dated in March 1999 showed that irregular opacities were 
present in the middle zones, bilaterally, of category S/T 
with I/O profusion.  It was reported that circumscribed chest 
wall thickening was also noted, bilaterally.  Dr. L.C.R. 
indicated that with a significant occupational history of 
exposure to asbestos dust, the findings were consistent with 
the diagnoses of bilateral interstitial fibrosis due to 
asbestosis and asbestos associated pleural fibrosis. 
 
A March 2002 report from K.P.G., D.O., noted that the veteran 
claimed he was exposed to aerosolized asbestos dust when he 
was in the Navy from 1956 to 1986.  The occupational history 
of exposure was reported as living with someone who worked in 
a trade where asbestos dust could have been brought home on 
their clothes and he did live near a plant, shipyard, or 
facility where asbestos was used.  An April 1999 X-ray from 
Dr. L.C.R. was referenced as indicating that there were 
bilateral lower lung zone opacities of S/T category and 
profusion I/O, and that there was also evidence of bilateral 
pleural thickening consistent with asbestosis and asbestos 
related pleural disease.  Dr. K.P.G. stated, as to an 
impression, that on the basis of the medical history review, 
which was inclusive of a significant occupational exposure to 
asbestos dust, and the physical examination and chest 
radiograph, the diagnosis of asbestos related pleural disease 
was established with a reasonable degree of medical 
certainty. 
 
VA treatment records dated October 1999, April 2002 and 
November 2002 indicate that the veteran had a history of 
asbestosis.  The Board additionally notes that the veteran 
received chest x-rays in the context of complaints of 
pleuritic chest pain on the left flank.  The findings were 
that the lung fields were well expanded and without evidence 
of active disease. 

Records received from Dr. G.A.S. include an October 2003 
examination report.  At that time, the veteran presented with 
complaints of shortness of breath.  He stated that he carries 
a diagnosis of asbestosis related pleural disease as well as 
asbestosis.  He further stated that the diagnosis was from 
"some doctors in Jew Jersey."  Dr. G.A.S. noted that no 
recent chest x-ray was available and that prior PFTs 
demonstrated mild airflow obstruction.  The assessment was 
dyspnea of uncertain etiology.  He indicated it may be a 
combination of interstitial and obstructive lung disease in 
addition to the veteran's obesity.  Additionally, the 
examiner indicated a history of asbestos related pleural 
disease and possible asbestosis.  He ordered a chest x-ray 
and PFTs.  An October 2003 radiology report indicates that no 
definite pleural calcifications were seen.  There may have 
been some mild pleural thickening in the mid-right later 
chest.  There may have been some very mild prominence of 
interstitial pattern in the lungs, especially the lower 
lobes.  Dr. G.A.S. stated that the October 2003 PFTs revealed 
essentially normal pulmonary function although the trend was 
toward a mild restrictive ventilatory defect.  A December 
2003 treatment record from Dr. G.A.S. indicated that the 
veteran's breathing had improved with a 20 pound weight loss.  
He also reviewed the recent chest x-ray and PFT results.  He 
stated that the veteran had no frank signs of asbestosis.  He 
concluded that the veteran's dyspnea may be related to 
deconditioning and his weight.  A June 2004 treatment note 
indicates that the veteran's dyspnea had improved and was 
most likely related to his weight.  Dr. G.A.S. continued to 
treat the veteran for diagnosed sleep apnea.  A December 2006 
treatment note indicates that the veteran's pleural 
thickening was compatible with asbestos exposure but seldom 
interfered with lung function.  An April 2007 treatment note 
indicates that the veteran thought he had asbestosis; Dr. 
G.A.S. indicated that the veteran's dyspnea may be due to 
asbestos related changes.

In an October 2006 letter to the Ferraro Law Firm, Dr. 
A.J.S., who practice is located in Illinois and Colorado, 
noted the veteran was exposed to asbestos in service from 
sleeping in berths where asbestos-covered pipes were overhead 
and the dust would come down while he was sleeping; from 
working in shipyards and dry docks removing lagging, working 
on bulkheads, removing asbestos tile, and removing and 
replacing asbestos in boiler rooms; and standing fire watch.  
It was further described that the veteran removed asbestos 
from pipes, worked with asbestos drywall and plaster and 
stood fire watch while other persons were working on 
asbestos-clad boilers by removing and replacing the asbestos.  
It was also noted that he bagged raw asbestos, swept up 
asbestos debris and worked in the vicinity of others 
performing similar functions.  It was also noted that he 
worked as a shipfitter.  Spirometry was performed and was 
interpreted as showing a mild obstructive and mild 
restrictive defect.  A 1999 chest x-ray by Dr. L.C.R. was 
reviewed, but no current x-ray was conducted.  Dr. A.J.S. 
stated that given the veteran's history of significant 
exposure to asbestos in the workplace and given the 
roentgenographic and pulmonary function findings, he feels 
with a reasonable degree of medical certainty that the 
veteran is diagnosed as having interstitial fibrosis caused 
by bilateral pulmonary asbestosis as well as bilateral 
asbestos-related pleural disease.  He further stated he feels 
with a reasonable degree of medical certainty that the 
diagnosis is causally related to his asbestos exposure in the 
military.  It was noted that the report was only to establish 
the presence of an occupational lung disease and did not 
establish a doctor-patient relationship.

The veteran was afforded a VA examination during April 2008.  
Under medical history, the examiner noted the veteran's 
contentions regarding the different ways he was exposed to 
asbestos.  The veteran indicated that had no history of 
trauma to the respiratory system, respiratory system 
neoplasm, pneumothorax, emphysema, asthma, hemoptysis, 
anorexia, chest pain, respiratory failure or incapacitation.  
However, the veteran reported having a history of 
intermittent, non-productive cough; weekly wheezing; dyspnea; 
and swelling of the legs.  Other significant history included 
cigarette smoking, 2-3 packs per day from 1955 to 1996.  On 
physical examination, the examiner found normal heart sounds; 
no abnormal respiratory findings; normal diaphragm excursion; 
normal chest expansion; no chest wall scarring; no deformity 
of the chest wall; no other conditions that could be 
associated with pulmonary restrictive disease and noted that 
asthma was not present.  The examiner additionally noted that 
the veteran had lap band surgery approximately one year 
prior.  

The examiner noted the following test results:  a November 
2006 chest x-ray which revealed no acute infiltrates in 
lungs; and an October 2003 chest x-ray which revealed no 
definite pleural calcifications but possible mild pleural 
thickening in the mid-right lateral chest, very mild 
prominence of interstitial pattern in the lungs.  The 
examiner also discussed the aforementioned April 1999 chest 
x-ray with the report from Dr. L.C.R.  The examiner also 
indicated she reviewed the reports contained within the 
veteran's claims file.  The examiner indicated the results of 
the PFT tests conducted March 2008 and indicated her 
impression from this testing was that there was combined mild 
obstructive ventilatory dysfunction as evidenced by decreased 
FEV1 and mild restrictive ventilatory dysfunction as evidence 
by decreased FVC and TLC.  Additionally, there was no 
significant response with bronchodilators and normal 
diffusing capacity was noted.  The examiner concluded that 
the imaging data was non-specific, which indicated irregular 
interstitial infiltrates seen in both lower lung zones and 
the pleural thickening seen bilaterally in the April 1999 
chest x-ray.  The examiner also stated that irregular 
interstitial infiltrates are not diagnostic of bilateral 
interstitial fibrosis and further that the veteran's PFTs did 
not indicate such diagnosis.  The examiner opined that a more 
precise diagnosis could not be rendered as there was no 
objective data to support a more specific definitive 
diagnosis.  She further stated that the characteristic lung 
function abnormalities in patients with asbestosis include 
diminished single breath DLCO, decreased pulmonary 
compliance, and absence of airflow obstruction by spirometry.  
In summary, the examiner stated that the veteran's PFT of 
March 2008 do not support a diagnosis of bilateral 
interstitial fibrosis or asbestosis and that there is no 
objective evidence of bilateral interstitial fibrosis or 
asbestosis.  
 
The Board notes that the record contains both favorable and 
unfavorable opinions with respect to whether the veteran 
suffers from asbestos related lung disease.  It is the duty 
of the Board to assess the credibility and weight to be given 
to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Upon 
review of the record as a whole, the Board finds that the 
opinion of the 2008 VA examiner to be entitled to the 
greatest probative weight as such opinion was rendered 
following review of the claims file and complete examination 
of the veteran to include current x-ray results and PFTs.  
Moreover, the examiner provided a medical rationale for the 
conclusion reached.  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Conversely, Dr. L.C.R. noted the veteran had a "significant 
occupational exposure history to asbestos dust" and that 
because of such exposure the findings on a March 1999 x-ray 
were consistent with the diagnosis of bilateral interstitial 
fibrosis due to asbestosis and asbestos associated pleural 
fibrosis.  No physical examination findings other than the 
March 1999 x-ray were provided.  

In his March 2002 opinion, Dr. K.P.G. noted the veteran 
providing a history of exposure due to living with someone 
who worked in a trade where asbestos dust could have been 
brought home on their clothes and lived near a plant, 
shipyard, or facility where asbestos was used.  Such history 
of exposure is clearly different from the veteran's current 
recitation of exposure in service, although tends to be more 
consistent with the veteran's recitation of exposure in an 
asbestos survey filled out while in service.  Dr. K.P.G. 
performed PFTs, but relied on the 1999 x-ray report, without 
obtaining a new x-ray, to diagnose asbestos related pleural 
disease based on a "significant occupational exposure to 
asbestos dust."  Dr. K.P.G. noted that the report served 
only to establish a presence of asbestos related conditions 
and does not establish a doctor/patient relationship.

Interestingly, the offices of Drs. K.P.G. and L.C.R. are in 
New Jersey, despite the fact that the veteran resides in 
Florida.  Thus, these providers were clearly not treating the 
veteran, but were providing opinions for some other purpose.  
Moreover, the opinions were not based on a review of the 
claims file, and did not contain examination findings as 
complete as those upon which the VA examiner's opinion was 
rendered.  Thus, they are entitled to less probative weight.

In the opinion of Dr. A.J.S. the veteran is diagnosed as 
having interstitial fibrosis caused by bilateral pulmonary 
asbestosis as well as bilateral asbestos-related pleural 
disease that causally related to his asbestos exposure in the 
military.  Dr. A.J.S. provided a starkly different recitation 
of the veteran's exposure to asbestos in service, to include 
removing and replacing asbestos in boiler rooms.  The veteran 
specifically denied having been involved in boiler rooms in 
statements to VA.  Moreover, while Dr. A.J.S. had new PFTs 
performed, he relied upon the 1999 x-ray report, now 7 years 
old, to diagnose the condition, rather than conducting a new 
x-ray.  

The Board additionally notes that this report appears to have 
been prepared in response to private litigation, as it was 
addressed to a law firm and attorney, D.A.J., who appears to 
have significant experience in asbestos exposure litigation.  
See e.g., Williams v. American Optical Corp., 985 So.2d 23 
(Fla.App. 4 Dist., 2008);
Marley v. Elliot Turbomachinery Co., Inc., 545 F.Supp.2d 1266 
(S.D.Fla.,2008);  Flowserve Corp. v. Bonilla, 952 So.2d 1239 
(Fla.App. 3 Dist.,2007); Sbory v. American Optical Corp., 958 
So.2d 474, 475 (Fla.App. 4 Dist.,2007); Baranek v. American 
Optical Corp.,  941 So.2d 1214 (Fla.App. 4 Dist.,2006); 
Fernandez v. Union Carbide Corp.,  937 So.2d 750 (Fla.App. 3 
Dist.,2006); McConnell v. Union Carbide Corp.,  937 So.2d 
148, 149 (Fla.App. 4 Dist.,2006); Lagueux v. Union Carbide 
Corp., 861 So.2d 87, 88 (Fla.App. 4 Dist.,2003).  The Board 
notes that the offices for Dr. A.J.S. are located in Illinois 
and Colorado, and that he indicated that the report was only 
to establish the presence of an occupational lung disease and 
did not establish a doctor-patient relationship.  The Board 
also notes that Dr. A.J.S. has also been involved in asbestos 
litigation, and in once case it was noted that despite not 
having credentials in that state he "set up examination 
sites in hotels and motels . . . examined a number of 
individuals, overseeing the administration of pulmonary 
function tests, diagnosing his subjects, and offering medical 
advice."  Carbaugh v. Asbestos Corp. Ltd., 167 P.3d 1063, 
1064-1065 (Utah,2007).  

The fact that a report may have been provided in response to 
private litigation is clearly not dispositive with respect to 
the probative value of the medical opinion.  However, it does 
raise some question as to why Dr. A.J.S. relied on a seven 
year old x-ray without obtaining a current one to support his 
diagnosis.  Moreover, the physician's inaccurate recitation 
of the veteran's claimed exposure in service further 
diminishes the weight to be assigned to his opinion.  

Dr. G.A.S. is the only private physician in the record from 
whom the veteran actually sought treatment, although such was 
primarily for sleep apnea.  In October 2003, the veteran 
reported a history to Dr. G.A.S. of a diagnosis of asbestos 
made by "some doctors in New Jersey."  Dr. G.A.S. conducted 
a current x-ray and PFTs and found that there were no frank 
signs of asbestosis.  In 2007 Dr. G.A.S. noted the veteran 
had some dyspnea which "may be related to asbestos related 
changes."  Such opinion is speculative and is entitled to 
less probative weight.  See Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 
(medical opinions which are speculative or inconclusive in 
nature cannot support a claim).

In contrast, the VA examiner reviewed the entire claims file, 
conducted current 
x-ray and PFT studies, reviewed the old records, and provided 
an explanation as to the diagnostic value of the chest x-ray 
findings and the PFTs.  Moreover, she explained what 
objective findings would be diagnostic of asbestos related 
lung disease, and concluded that the objective findings on 
examination did not support such diagnoses.  As the opinion 
was provided following examination of the veteran and review 
of the claims folder, and provided a rationale for the 
conclusion, such opinion is entitled to great probative 
value.  

In summary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran suffers from 
bilateral interstitial fibrosis due to asbestos exposure in 
service.
 
In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral interstitial 
fibrosis due to asbestos exposure is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


